           Case 1:18-cr-10154-DPW Document 424 Filed 02/17/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                       )
                                               )
                 v.                            )       Criminal No. 18-10154-DPW
                                               )
FRANCIS M. REYNOLDS,                           )
           Defendant.                          )

                      UNITED STATES= OPPOSITION TO DEFENDANT’S
                       MOTION TO RELEASE FUNDS (Docket No. 420)

          The United States of America, by its attorney, Andrew E. Lelling, United States Attorney

for the District of Massachusetts, respectfully submits its opposition to the motion of the

defendant, Francis M. Reynolds (the “Defendant”), to release funds (Docket No. 420).

          The Defendant—and the asset he identifies in this motion—is subject to an asset freeze

entered by Judge Young in the civil case, SEC v. PixarBio Corp., et al, 18-cv-10797-WGY

(Docket No. 23). Specifically, the court entered a Preliminary Injunction, Asset Freeze, and

Order for Other Equitable Relief, which provides in part that:

                 any persons or entities that receive actual notice of this Order …
                 holding any funds in the name of or for the benefit of PixarBio or
                 Reynolds … shall continue to hold and maintain such funds or
                 other assets … and shall prohibit the withdrawal, removal, sale,
                 payment, transfer, dissipation, assignment, pledge, alienation,
                 encumbrance, diminution in value, or other disposal … and all
                 such funds or other assets are hereby frozen.

Id. at p. 9. Accordingly, any request for relief from the asset freeze should be made in the SEC

action.

          In addition, as a result of the restitution ordered in the amount of $7,551,757.00—which

remains outstanding—the United States has a lien against all property or rights to property of the

Defendant up to that amount. Pursuant to the Mandatory Victim Restitution Act, an order of

restitution “is a lien in favor of the United States on all property and rights to property of the
         Case 1:18-cr-10154-DPW Document 424 Filed 02/17/21 Page 2 of 2




person fined as if the liability of the person fined were a liability for a tax assessed under the

Internal Revenue Code of 1986.” 18 U.S.C. § 3613(c). Thus, even if there was not an SEC

asset freeze, the United States would still oppose the release of funds to the Defendant when

those funds could be applied towards his outstanding restitution obligations.

       For these reasons, the Defendant’s motion to release funds should be denied.

                                                       Respectfully submitted,

                                                       ANDREW E. LELLING
                                                       United States Attorney


                                               By:     /s/ Carol E. Head
                                                       SARA M. BLOOM
                                                       LESLIE WRIGHT
                                                       CAROL E. HEAD
                                                       Assistant United States Attorneys
                                                       United States Attorney’s Office
                                                       1 Courthouse Way, Suite 9200
                                                       Boston, MA 02210
                                                       (617) 748-3100
Dated: February 17, 2021                               carol.head@usdoj.gov




                                                  2
